LJM Energy Corp. 9190 Double Diamond Parkway Reno, NV 89521 November 9, 2010 Via Edgar Transmission Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, DC 20549 Attn: Douglas Brown, Esq. Re:LJM Energy Corp. Registration Statement on Form S-1 File No. 333-169014 Dear Mr. Brown: LJM Energy Corp. (“Company”) hereby withdraws the Company’s request that the Securities and Exchange Commission (“Commission”) grant effectiveness as of 3:00 P.M., Eastern Time, November 10, 2010, or as soon as practicable thereafter, to its Registration Statement on Form S-1 filed with the Commission on August 23, 2010, and the subsequent amendment No. 3 filed on November 4, 2010. LJM Energy Corp. By:/s/ Joel Felix Joel Felix Its:President 1
